—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Queens County (Schmidt, J.), dated August 11, 2000, which granted the plaintiffs motion for summary judgment on the issue of liability.
Ordered that the order is reversed, on the law, with costs, and the motion is denied.
It is well settled that summary judgment is a drastic remedy that is to be granted only where there is no clear triable issue of fact (see, Andre v Pomeroy, 35 NY2d 361). In deciding the motion, the evidence must be viewed in the light most favorable to the opposing party (see, Matter of Benincasa v Garrubbo, 141 AD2d 636). Here, the Supreme Court erred in granting the plaintiffs motion, as the parties’ competing contentions raise a question of fact as to how the accident occurred. Santucci, J. P., S. Miller, Luciano, Feuerstein and Adams, JJ., concur.